Title: James Madison to Howard Malcom, 10 November 1826
From: Madison, James
To: Malcom, Howard


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montr.
                                
                                 Novr. 10. 1826
                            
                        
                        privateI recd. some days ago yours of—of October.
                        Approving every plan of instruction that can improve the character of the coming generation, I am sensible of
                            the particular value of that which is the subject of your letter and of the merit of those who labour to advance it. But
                            without enquiring in what degree, this branch of education falls within the rule applicable to other branches which makes
                            the burden local where the benefit is so, and admitting the exception of cases where higher views may be mingled with
                            ordinary objects, I am obliged to say that applications, consequent on the holding of public Stations, have concentered on
                            me, as doubtless on others, in a number and amount, that have more than exhausted any fund that could be dedicated to them;
                            and that apart from this drain, unavoidable expenses, of a more ordinary sort, call for supplies beyond my resources,
                            reduced as these are by causes general & particular. I cannot doubt that this explanation will satisfy you, that in
                            not complying with a request so laudable in its motives, I am swayed myself by motives which will be a just apology. Be
                            pleased to accept Sir the expression of my great esteem & cordial respects
                        
                            
                                J. M.
                            
                        
                    